Exhibit 10.2

AMENDMENT TO LEASE AND SUBLEASE

This AMENDMENT TO LEASE AND SUBLEASE (the “Amendment”) made and entered into as
of this 30th day of September, 2008 (the “Amendment Date”), is entered into by
and between SPECTRASITE, LLC, a Delaware limited liability company, f/k/a
SpectraSite Holdings, Inc., a Delaware corporation (“TowerCo Parent”), AMERICAN
TOWER ASSET SUB II, LLC, a Delaware limited liability company, successor in
interest to Southern Towers, Inc., a Delaware corporation (“TowerCo”), SBC
WIRELESS, LLC, a Delaware limited liability company (“Wireless Guarantor”), and
SBC TOWER HOLDINGS LLC, a Delaware limited liability company, for itself and as
Agent for the SBC Group Members (“SBC”).

R E C I T A L S

 

A. On December 14, 2000, TowerCo and SBC entered into that certain Lease and
Sublease, as previously amended by numerous letter agreements (as amended, the
“Sublease”).

 

B. The parties desire to further modify certain terms contained in the Sublease
pertaining to SBC’s Withdrawal Right and the SBC Leaseback Charge.

 

C. This Amendment, the Second Amendment to SLMA, the First Amendment to MLA and
the Dobson Settlement (each as defined in paragraph 6(b) hereof) are being
entered into as the result of discussions between TowerCo and SBC and each
party’s affiliates to resolve issues which have arisen between the respective
parties.

NOW, THEREFORE, for and in consideration of the sum of One Dollar ($1.00) in
hand paid and other good and valuable considerations, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree to and
confirm the following:

1.     Withdrawal.

Except with respect to the Sites listed on Exhibit A to this Amendment (the
Sites listed on Exhibit A are hereby defined as “Withdrawal Eligible Sites”),
the first sentence of Section 9(a) of the Sublease is hereby deleted in its
entirety and replaced with the following:

“Notwithstanding anything to the contrary contained herein, SBC will have the
Withdrawal Right for the benefit of itself and any SBC Affiliate, exercisable in
respect of any Site on the date that is the last day of the 215th month
following the applicable Site Commencement Date and on each five year
anniversary of such date thereafter.”

With respect to the Withdrawal Eligible Sites, withdrawals completed on or after
the 215th month following the applicable Site Commencement Date shall be subject
to the provisions of the Sublease and will not require a Withdrawal Right
Replacement Site as defined below.

With respect to the Withdrawal Eligible Sites, withdrawals completed before the
215th month are subject to the following:

(i) As of the Withdrawal Date, the SBC Leaseback Charge payable for each
Withdrawal Eligible Site shall be deemed to equal [    ]*, which amount shall
increase by [    ]* on January 1, 2012 and each January 1st thereafter,
compounded annually.

(ii) The SBC Leaseback Charge under section (i) above shall continue to be due
and payable monthly until the later of (i) the commencement of the designated
Withdrawal Right Replacement Site or (ii) the date SBC submits an Equipment
Notice under the DSEA. Provided that if SBC does not submit an Equipment

 

*Confidential Treatment Requested. Omitted portions filed with the Securities
and Exchange Commission (the “Commission”).



--------------------------------------------------------------------------------

Notice under the DSEA, the SBC Leaseback Charge under section (i) above shall
continue to be due and payable monthly until the later of (i) the commencement
of the designated Withdrawal Right Replacement Site or (ii) the date SBC
provides notice of the removal of its Communications Equipment from the Site, at
SBC’s sole cost, including the cost to repair any damage caused during such
removal.

(iii) As used herein a “Withdrawal Right Replacement Site” means a Schedule
Tower Space License for New Sites (w) executed by the Licensee (as defined in
the MLA) and which commences on or after November 30, 2010, (x) subject to the
terms of the MLA, (y) providing for a Commencement Date occurring on or after
the Withdrawal Date of the Withdrawal Eligible Site and (z) having an initial
monthly License Fee greater than or equal to [    ]*, which amount shall
increase by [    ]* on January 1, 2012 and each January 1st thereafter,
compounded annually (such License Fee to be determined in accordance with the
terms of the MLA, and subsequent to the commencement of such Schedule shall
escalate in accordance with the terms of the MLA). SBC shall designate such
Withdrawal Right Replacement Site in substantial conformity to Exhibit B. Each
Schedule commencing after the Withdrawal Date of a Site which meets the
foregoing requirements of a Withdrawal Right Replacement Site is eligible for
designation.

(iv) As used herein, the “DSEA” means that certain Decommissioning Sites
Equipment Agreement dated September 14, 2006, by and between American Towers,
Inc., and Cingular Wireless LLC. The DSEA is hereby incorporated by reference,
provided that for the purposes hereof all references in the DSEA to “Licensor”
shall be deemed to refer to TowerCo, and all references to “Licensee” shall be
deemed to refer to SBC. SBC and TowerCo acknowledge and agree that as of the
Amendment Date the term of the DSEA has expired, and further that for the
purpose of this Amendment only the terms of the DSEA shall be in full force and
effect as though the DSEA has not expired and as though each Withdrawal Eligible
Site were a DSA (as defined in the DSEA). SBC hereby acknowledges that, in
addition to the other terms and conditions contained in the DSEA, the terms
contained in paragraph 2(c) requiring the payment of the Equipment Fee (as
defined therein) shall apply hereunder.

(v) Notwithstanding anything to the contrary herein or in the SLMA, if the
Licensee (as defined in the SLMA) has not yet satisfied the Minimum Commitment
as of the applicable Withdrawal Date then upon the election to treat a
qualifying Schedule as a Withdrawal Right Replacement Site, such Schedule shall
no longer be eligible to count towards Licensee’s satisfaction of the Minimum
Commitment.

With respect to SBC’s exercise of its Withdrawal Right, both parties acknowledge
that SBC has provided the required notices, as required under the Sublease, for
the Withdrawal Eligible Sites.

2.     SBC Leaseback Charge.

Notwithstanding anything to the contrary contained in Section 10(b) of the
Sublease, except as otherwise provided under Section 10(f) of the Sublease (as
amended by this Amendment), from and after the Amendment Date through and
including the 154th month after the applicable Site Commencement Date, the SBC
Leaseback payable to TowerCo with respect to each Site shall increase on each
anniversary of the Effective Date (as such term is defined in the Sublease) by
an amount equal to [    ]* of the SBC Leaseback Charge in effect for such Site
immediately preceding such anniversary.

Section 10(f) of the Sublease is hereby deleted in its entirety and replaced
with the following:

“Notwithstanding anything to the contrary contained herein, effective as of the
date that is the first day of the month following the 155th month after the
applicable Site Commencement Date, the then current SBC Leaseback Charge payable
to TowerCo with respect to each Site shall automatically be modified to be the
SBC Leaseback Charge in effect as of the last day of the 155th month after the
applicable Site Commencement Date reduced by [    ]*.

 

*Confidential Treatment Requested. Omitted portions filed with the Commission.

 

2



--------------------------------------------------------------------------------

Subsequent to the foregoing modification, the SBC Leaseback Charge will no
longer escalate pursuant to Section 10(b), but shall automatically increase on
each anniversary of the Effective Date (as such term is defined in the Sublease)
by an amount equal to [    ]* of the SBC Leaseback Charge in effect for such
Site immediately preceding such anniversary.”

3.     Ratification / Counterparts. Except as amended hereby, the Sublease
remains in full force and effect and unchanged. As amended hereby, the Sublease
is hereby ratified and confirmed by the parties hereto. This Amendment may be
executed in any number of counterparts, each of which shall be an original, but
all of which taken together shall constitute one instrument.

4.     Authority. Each party hereto represents and warrants to the other that
all necessary authorizations required for the execution and performance of this
Amendment have been given and that the undersigned officer of a party is duly
authorized to execute this Amendment and bind the party for which it signs.

5.     Defined Terms. Any capitalized terms used herein but not defined herein
shall have the meaning assigned to such term under the Sublease.

6.     Independence of Agreements; Condition Precedent; Board Approval
Contingency.

(a) TowerCo and SBC acknowledge and agree that this Amendment, the Second
Amendment to SLMA, First Amendment to MLA and the Dobson Settlement are each
being entered into by TowerCo, SBC or each party’s respective affiliates as a
resolution of discussions between such parties. The foregoing notwithstanding,
TowerCo and SBC acknowledge and agree that each party’s performance under each
of this Amendment, the Second Amendment to SLMA, the First Amendment to MLA and
the Dobson Settlement is independent of such parties performance under any of
the foregoing and that nonperformance by one party under any of the foregoing
does not excuse the performance of the other party under any of the other
agreements.

(b) This Amendment and the parties’ rights and obligations hereunder are
contingent upon the delivery to TowerCo and SBC of fully executed original
counterparts of the following documents to be executed contemporaneously with
this Amendment: (i) the Second Amendment to the Site License Modification
Agreement between American Towers, Inc. and Cingular Wireless, LLC dated
October 31, 2005 (“Second Amendment to SLMA”) (ii) the First Amendment to the
Master Tower Space License Agreement between American Towers, Inc. and Cingular
Wireless, LLC dated October 31, 2005 (“First Amendment to MLA”), and (iii) the
Settlement Agreement between American Tower, L.P. and Dobson Cellular Systems,
Inc. (“Dobson Settlement”).

(c) In addition to the foregoing contingency, this Amendment and the parties’
rights and obligations hereunder are contingent upon the approval of the
transaction contemplated herein by TowerCo’s Board of Directors and SBC’s Board
of Directors, if required pursuant to each company’s internal policies and
procedures (the “Board Approval”). If such approval is required and TowerCo
and/or SBC, as applicable, has not obtained the respective Board Approval by
October 31, 2008, this Amendment shall automatically be null and void ab initio
and be of no further force and effect. If such approval is required, TowerCo
and/or SBC shall each notify the other party in writing that it has obtained
such Board Approvals promptly after same are obtained. If such approval is not
required, TowerCo and/or SBC shall each notify the other party in writing that
it has made such determination by or before October 31, 2008.

7.     Confidentiality. TowerCo and SBC hereby agree that the terms and
conditions of this Amendment are confidential, and such terms and conditions
shall not be disclosed by either party hereto without the prior written consent
of the other party, provided however, that the restrictions contained herein
shall not apply to the extent such disclosure may otherwise be required by law.
In the event that disclosure is required by law, the party so

 

*Confidential Treatment Requested. Omitted portions filed with the Commission.

 

3



--------------------------------------------------------------------------------

required to disclose shall immediately (and prior to disclosure) notify the
other party that based on legal advice received by such party from its counsel,
such disclosure is required, and the parties agree to act reasonably and
cooperate in good faith with each other to make such required disclosure on a
mutually agreeable basis.

[SIGNATURE PAGE FOLLOWS]

 

*Confidential Treatment Requested. Omitted portions filed with the Commission.

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
date aforesaid.

TowerCo / TowerCo Parent:

 

AMERICAN TOWER ASSET SUB II, LLC,


a Delaware limited liability company, successor in interest to Southern Towers,
Inc.

   SPECTRASITE, LLC,


a Delaware limited liability company, f/k/a

SpectraSite Holdings, Inc.

By: American Tower Corporation, its sole member

By:  

/s/ Steven Moskowitz

   By:  

/s/ Steven Moskowitz

 

Name:  

Steven Moskowitz

   Name:   Steven Moskowitz Title:  

President, US Tower Division

   Title:   President, US Tower Division Date:  

9/30/2008

   Date:  

9/30/2008

 

SBC / Wireless Guarantor:      SBC TOWER HOLDINGS LLC,


a Delaware limited liability company, for itself and as Agent for the SBC Group
Members

   New Cingular Wireless PCS, LLC


(f/k/a SBC WIRELESS, LLC)

By: AT&T Mobility Corporation, its Manager

By:  

/s/ Austin Summerford

   By:  

/s/ Rick L. Moore

 

Name:  

Austin Summerford

   Name:   Rick L. Moore Title:  

Vice President

   Title:   Vice President, Corporate Development Date:  

9/30/2008

   Date:  

9/30/2008

 

 

 

Approved as to form by American Tower Legal Department

 

By:             /s/ Ronald Tucceri                                        

 

 

*Confidential Treatment Requested. Omitted portions filed with the Commission.

 

5